Title: General Orders, 13 January 1778
From: Washington, George
To: 

 



Head Quarters V. Forge Jany 13th 1778.

The Honorable the Congress having been pleased to call Coll Pickering to a seat at the Board of War, have appointed Coll Scammell, Adjutant General in his Room who is to be obeyed and respected as such.
At a General Court Martial of which Coll Swift was President, held 5th instant Captn Powell of 3rd Virginia Regiment charged with “insulting Lieutt Davis when on his guard and arresting him upon a groundless Foundation”—was tried and acquitted of the first charge; but found guilty of the second & sentenced therefor to ask Pardon of Lieutt Davis in Presence of the officers of his Regiment—The Commander in Chief approves the sentence and orders it to be executed tomorrow morning at roll-calling.
At the same Court held 6th instant Captain Flagg charged with “neglect of duty 1st in suffering the Marquis de la Fayette, when Major Genl of the day to come in the night to the center of his Picquet, without being stopped or challenged; 2nd for permitting his sentries to have fires in his sight” was tried and acquitted by the unanimous opinion of the court. The Commander in Chief approves the sentence.
At the same Court held 7th instant Captn Laird, charged with “Neglect of duty, in suffering the Major General of the day to surprize him at his picquet in the night”—was tried & found guilty and sentenced to be dismissed from the service.
The Commander in Chief approves the sentence.
Lieutt Ziegler appeared before the same Court charged with “striking and wounding inhumanely with his sword James Quin a soldier belonging to 7th Pennsylvania Regiment of which Wound he died”—Lieutt Siegler confessed the fact but justified it by being in the line of his duty.
“The Court having considered the Evidence are of Opinion that Lieutt Sieglers Justification is sufficient and do acquit him of the charge exhibited against him”—The Commander in Chief approves the sentence. The numerous instances of the peaceable inhabitants being plundered & grossly abused by the soldiery, demand the severest examples. They have in general orders been repeatedly caution’d against the commission of those crimes and assured that no Mercy should be shewn to the offenders. Justice to the sufferers and a regard to the cause we are engaged in (which is essentially injured by such practices) rendered this necessary. At the same time The General desires that such offenders may be corrected with coolness; and that when the case does

not require an immediate example officers would confine and bring them to a regular trial.
At the same Court-Martial held 8th inst. Ensign Washburn of Coll Bigelow’s Regt charg’d with “Leaving his picquet and going to a house at some distance”—was tried and found guilty; but on account of the circumstances of the case the Court sentenc’d him to be reprimanded by the Coll of the regiment he belongs to in presence of the officers of the regt.
The Commander in Chief approves the sentence and orders it to be executed tomorrow morning at roll-calling: But cautions all officers on guard to avoid the like inattention to duty; as a repetition of the offence will not again meet with the same clemency.
At a general court martial held 10th instant whereof Coll Olney was president—Lieutt Joseph Fish of Coll Durkee’s regiment charged with “squandering away public stores”—was tried and found guilty and sentenced to return the stores so squandered away (being a firelock) into the public store; to forfeit all his pay, and to be dismiss’d from the service. The Commander in Chief approves the sentence; but upon the recommendation of the court remits that part of it which respects the forfeiture of pay. The Court Martial of which Coll Swift is President is dissolved.
A General Court-Martial is to sit tomorrow at ten ôClock in the forenoon, at the Bake-House for the trial of all prisoners which shall be brought before them—Coll Clark is appointed President of this Court—A Captain from each Brigade (excepting Woodfords, Learned’s & McIntosh’s) will constitute the members of the Court.
Officers who command guards are to give the Counter-sign to the picquets as soon as it is dark.
The Commander in Chief is surpriz’d to hear that the butchers have extorted money from the soldiers for the plucks of beef.
The Commissaries are therefore directed to issue the head & pluck together at eight pounds, and the Quarter Masters are to see that the different Companies draw it in turn.
The flying-hospital huts are to be fifteen feet wide & 25 feet long, in the clear and the story at least nine feet high—to be covered with boards or shingles only, without any dirt. a Window made on each side and a chimney at one end—Two such hospitals are to be made for each brigade in their rear, as near the center as may be; and if the ground admits of it not more than three, nor less than one hundred yards from it.
